Citation Nr: 1504476	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD), due to Agent Orange exposure.  

2.  Entitlement to a higher rating for residuals of non-Hodgkin's lymphoma (NHL), from February 1, 2011, forward, to include:  peripheral axonal neuropathy of the left lower extremity, peripheral axonal neuropathy of the right lower extremity, sensory axonal neuropathy of the left upper extremity, sensory axonal neuropathy of the right upper extremity, an abdominal scar, and status post small bowel resection.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert Kampfer, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In May 2009, the RO awarded the Veteran service connection for non-Hodgkins lymphoma.  This disability was rated as 100 percent disabling, effective from February 19, 2009 to January 31, 2011.  Thereafter, the Veteran was awarded the following ratings, as residuals of his non-Hodgkins lymphoma:  a 10 percent rating for peripheral axonal neuropathy of the left lower extremity, effective from February 1, 2011; a 10 percent rating for peripheral axonal neuropathy of the right lower extremity, effective from February 1, 2011; a 10 percent rating for sensory axonal neuropathy of the left upper extremity, effective from March 13, 2013; a 10 percent rating for sensory axonal neuropathy of the right upper extremity, effective from March 13, 2013; a noncompensable rating for an abdominal scar, effective from February 19, 2009; and a noncompensable rating for status post small bowel resection, effective from February 1, 2011.  The Veteran has also been denied entitlement to a TDIU.

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in September 2014.

FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent.

2.  The Veteran does not have ischemic heart disease or any other heart disorder.

3.  Since February 1, 2011, the Veteran's NHL has been in remission.  

4.  The Veteran's post-operative abdominal scarring is tender.

5.  For the period since February 1, 2011, the neuropathy affecting the Veteran's upper extremities has been manifested by no more than mild incomplete paralysis.

6.  For the period since February 1, 2011, the peripheral neuropathy affecting the Veteran's lower extremities has been manifested by no more than mild incomplete paralysis. 

7.  As a residual of his NHL, the Veteran was diagnosed as having an adjustment disorder with an anxious and depressed mood, resulting in no more than an occasional decrease in work efficiency or intermittent inability to perform occupational tasks, for the period since February 1, 2011 .

8.  The Veteran's status post small bowel resection is essentially asymptomatic.

9.  For the period since February 1, 2011, the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.   The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for a 10 percent rating, and no higher, for abdominal scarring have been met, since February 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2014). 

3.  The criteria are met for a 10 percent rating, and no higher, for peripheral axonal neuropathy of the right upper extremity, from February 1, 2011 to March 12, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8716 (2014).

4.  The criteria are met for a 10 percent rating, and no higher, for peripheral axonal neuropathy of the left upper extremity, from February 1, 2011 to March 12, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8716 (2014).

5.  The schedular criteria are not met for a rating in excess of 10 percent rating for peripheral axonal neuropathy of the right upper extremity, from March 13, 2013, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8716 (2014).

6.  The schedular criteria are not met for a rating in excess of 10 percent rating for peripheral axonal neuropathy of the left upper extremity, from March 13, 2013, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8716 (2014).

7.  The criteria for a disability evaluation in excess of 10 percent for peripheral axonal neuropathy of the left lower extremity, during the period beginning February 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).

8.  The criteria for a disability evaluation in excess of 10 percent for peripheral axonal neuropathy of the right lower extremity, during the period beginning February 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).

9.  The criteria for a compensable rating for status post small bowel resection have not been met at any time since February 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7328 (2014).

10.  The criteria for a TDIU have been met, effective from February 1, 2011.  38 C.F.R. § 4.16.  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With respect to the claim for service connection for a heart disorder, a letter dated in August 2012 provided all notice required under the VCAA.  Because the appeal of the initial ratings assigned for residuals of NHL stem from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot with respect to this claim, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

With regard to the Veteran's service connection claim, an adequate VA examination was performed in September 2012, with an addendum medical opinion in May 2014.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examination report includes a review of the Veteran's medical history, the clinical findings made on examination, and an opinion has been obtained with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v.  Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

With regard to the evaluations of the residuals of NHL, the Veteran has been provided numerous VA examinations, as described in more detail below.  The examination reports reflect consideration of the Veteran's medical history and the clinical findings made on examination, and enable the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  Thus, further examination is not warranted.

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

At the September 2014 Board hearing, the Veteran had an opportunity to provide testimony in support of his claims, facilitated by questioning from the undersigned and his private attorney.  The Board finds that no prejudicial error has been committed in discharging the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.  There is no indication that any outstanding evidence exists that might provide additional support for the claims.  See Bryant, 23 Vet. App. at 498.  Moreover, the record was held open for sixty days after the hearing was conducted so that the Veteran could provide additional evidence in support of his claim(s), specifically evidence showing a current heart disorder.  The Veteran's VA and private treatment records have been associated with the file, and several VA examination reports and opinions have been obtained to address the outstanding issues on appeal.  Accordingly, the 'clarity and completeness of the hearing record [is] intact' and no prejudicial error exists.  See id.


Factual background

In January 2009, non-Hodgkin's lymphoma. (B-cell lymphoma of the small intestine) was diagnosed and the tumor was excised by an uncomplicated small bowel resection.  A course of chemotherapy followed.

A VA examination was conducted in April 2009.  The Veteran noted his medical history indicating that he had started chemotherapy and would have a total of 10 rounds of treatment.  He denied any significant side effects.  He reported that he had to quit his job as a general contractor due to chemotherapy.  He was crafting pine needle baskets as income.  He reported that he suffered from significant fatigue.  On examination there were not any significant abnormalities reported.  There was a 10 centimeter (cm) x 3 millimeter (mm) mid-line abdominal surgical scar.  The examiner reported that the scar was superficial, nontender, hyper-pigmented and stable.  Proximally, there was 4 cm keloid formation.  The scar was non-adherent to underlying tissues.  There were no findings of flaking, scaling, or sloughing.  The scarring did not cause any restrictions of movement or function of the abdominal muscles.  The Veteran weighed 183 pounds and stated that his appetite was good.  He reported that onset of diarrhea last Monday.  A February 2009 CT of the chest showed coronary artery calcification.  CT of the abdomen showed thickening of the gastric wall.

VA outpatient records also show that in April 2009, the Veteran reported symptoms that included vomiting, stomach pain, alopecia, constipation, moderate fatigue, and fever.  

In May 2009, the RO granted service connection for non-Hodgkin's lymphoma.  A 100 percent evaluation was granted effective on February 19, 2009.  As a residual of the lymphoma removal, service connection was granted for abdominal scar, status post tumor removal and assigned a noncompensable evaluation.

The Veteran submitted an application for TDIU benefits dated in April 2009 showing that he last worked full time in January 2009.  

A VA examination was conducted in March 2010.  The Veteran denied any current treatment for non-Hodgkin's lymphoma.  He reported an onset of memory impairment shortly after his initial chemotherapy treatment.  He also described experiencing bilateral knee pain, bilateral shoulder pain, weight gain, and fatigue during the course of chemotherapy treatment. 

The examiner noted that the Veteran walked with an uneven gait and erect posture.  His balance was steady with the use of a walking stick.  There were no findings of local recurrence or metastasis regarding non-Hodgkin's lymphoma.  The examiner reported there were no findings of unusual behavior; inappropriate emotional response or reaction; or abnormal cognitive functioning.  His sensory perception was intact throughout extremities.  His muscle strength was 5/5 (normal) throughout.  The abdomen was round without pulsations, discoloration, or vascular sounds.  Bowel sounds were present.  The scars were as described above.  The VA examiner opined that there was no clinical or diagnostic evidence of ongoing cancer activity.  The upper and lower extremities were fully sensate to light touch and vibration.  His proprioception was considered intact.

In regard to his knees and shoulders, the reported diagnoses were bilateral shoulder bursitis/tendinitis and probable meniscus tears of the knees.  The examiner attributed this to his years of employment in the construction industry.  

Later that month, in apparent response to whether the Veteran had a cognitive disability, the examiner noted in an addendum that the Veteran reported memory problems in October 2009 when seen by a VA physician Dr. G.  In December 2009, the Veteran made no mention of memory problems when seen by Dr. S.  In January 2010, according to cognitive testing conducted by Dr. G., his cognition was within the normal range.  

In June 2010, Dr. S. submitted a statement indicating that the Veteran had developed symptoms that included muscle cramps, burning pain in his feet, and imbalance since the treatment with vincristine (chemotherapeutic medication).  He attributed these symptoms to the peripheral nerve effects of vincristine.  He also noted that the Veteran experienced general fatigue and memory impairment since chemotherapy.  As a result he found the Veteran unemployable.  VA outpatient records dated in June 2010 shows that on testing by this physician, the Veteran's memory was within normal limits and that dementia was ruled out.  However, mild memory loss such as with aging, mental stress, and depression was not ruled out.  

An August 2010 treatment note showed a little peripheral neuropathy and some minor problems with balance.

The record contains a report of a VA examination dated in September 2010 (and an October 2010 addendum).  The Veteran reported symptoms that included fatigue, headaches, imbalance, memory problems, constant burning pain in his feet, and intermittent pain in the palms of his hands with decreased tactile sense.  The Veteran weighed 211 pounds.  Clinical findings were positive for bilateral upper extremity neuropathy (median and ulnar nerve) and for bilateral lower extremity neuropathy (superficial fibular peroneal nerves).  Vibratory sense was intact in the upper and lower extremities; light touch sensation was decreased throughout (1+).  Strength was 4/5 in the upper and lower extremities.  Coordination with heel, toe and tandem walk was good and there was no loss of balance.  The examiner found that the Veteran's scores on memory testing were within normal.  The examiner concluded that it was less likely than not that his neuropathy was either caused or aggravated by the lymphoma and/or treatment for the disease based on the absence of complaints of neuropathy until June 2010 (a year after last treatment with vincristine).  

In a November 2010 rating action, the RO reduced the Veteran's rating to zero percent (noncompensably disabling), effective on February 1, 2011.

VA outpatient record dated in January 2011 show that the Veteran continued complaints regarding his loss of sensation in his hands and feet.  Dr. S. also stated that these symptoms including memory impairment started after his use of a chemotherapy medication.  He noted that the Veteran had CAD based on coronary calcification on prior CT.

The Veteran was referred for a VA neurology consultation in February 2011 to assess his complaints of memory loss and dyesthesias.  The Veteran's complaints were consistent with those described above.  Strength was 5-/5 in the upper and lower extremities.  Reflexes were 2-/4 in the upper extremities and 1/4 in the lower extremities.  Sensation was intact with soft tough and temperature, but laboratory sensation and epicritic sensation were decreased.  The examiner concluded that the Veteran had cognitive inefficiency and peripheral sensory neuropathy as a result of his chemotherapy.

Physical therapy notes in May 2011 strength in the lower extremities ranging from 4/5 to 5/5.  There was left lower extremity fatigue with distance. 

An EMG was conducted in July 2011.  In reporting the diagnostic impression, the examiner noted mild incomplete left median nerve lesion at the wrist; mild incomplete left ulnar nerve lesion at the elbow; and mild generalized acquired primarily axonal sensory motor polyneuropathy; right C6, C7 radiculopathy.  It was further noted that there was no electrical evidence of left cervical, right lumbosacral or left lumbosacral radiculopathy; and there was no electrical evidence of focal neuropathy in the right upper extremity, right lower extremity and left lower extremity.

A VA peripheral neurology examination was conducted in July 2011.  After reviewing the record and evaluation of the Veteran, the nurse practitioner reported that the Veteran had unilateral polyneuropathy with no diagnostic evidence of bilateral upper or lower extremity neuropathy.  She also noted that there was no evidence of polyneuropathy until a year after the last treatment using vincristine.   The examiner concluded that it was less likely than not that the polyneuropathy was related to lymphoma considering the available diagnostics (EMG) as well as the latent onset of the Veteran's complaints in relation to chemotherapy treatments.  The neuropathy was more likely than not due to other causes.  Additionally, she opined that the polyneuropathy had not advanced beyond medical expectation as a result of NHL and/or treatment.  After reviewing the claims file, the VA examiner reiterated her opinion in October 2011.  

A VA psychiatry specialty examination was also conducted in July 2011.  The Veteran complained of memory loss.  He stated that he had been married for 15 years and that his marriage was strong.  He was no longer able to do construction work because of physical weakness.  His underlying mood was anxious and occasionally dysphoric.  He had significant reduced attention/concentration.  Testing found that the memory indices were within normal limits and there were no cognitive difficulties shown.  The diagnosis was shown as adjustment disorder with anxious and depressed mood due to current life problems much of which is financial as well as his medical condition.  The Global Assessment of Functioning (GAF) score was 60.  The examiner concluded:  

In brief, [the Veteran] did not display sufficient symptoms on screening testing nor through mental status examination of significant cognitive difficulties that would lead to a psychiatric diagnosis.  He has psychological distress which more likely than not impacts his concentration.  Thus, the only diagnosis that can be offered is adjustment disorder with anxious and depressed mood.

In a December 2011 addendum, the VA psychologist added clarification to the earlier report.  The psychologist noted that the non-Hodgkin's lymphoma was in remission and was not, in itself, causing distress.  Rather, the stress leading to mood problems identified as adjustment disorder were due to financial difficulties.  The examiner stated that the adjustment disorder was acute and once the Veteran's life stressors (financial difficulties) were resolved, his mood problems would no longer impact functioning.  However, he did indicate that the medical condition referred to in the prior examination was NHL.

A VA examination was conducted in May 2012.  The Veteran complaints included mild bilateral lower extremity paresthesias and mild numbness involving all extremities.  Strength was 5/5 throughout, with the exception of hand grip and ankle plantar flexion and dorsiflexion which were 4/5.  There was no muscle atrophy.  Reflexes were 2+ throughout, with the exception of the knees which were 0 and the ankles which were 1+.  Sensation was decreased in the hands and lower legs and feet.  The Veteran walked with a cane for stability.  The VA physician stated that generalized polyneuropathy was most prominent in the lower extremities.  She noted that the Veteran complained of left hand numbness along the 4th and 5th digits.  She found that this was inconsistent with the EMG findings of focal neuropathy.  

The VA physician opined that this neuropathy was focal (either carpal tunnel or ulnar nerve entrapment at the elbow) in the left upper extremity.  With respect to the right upper extremity, this was considered to be of central cause and not due to NHL and/or chemotherapy.  The VA neurologist stated that polyneuropathy in the lower extremities was as likely as not caused by the agent used in chemotherapy to treat NHL.  She described this neuropathy as mild and pointed out that it affected the sural nerve of the lower extremities.  She also noted that the Veteran had mild memory problems but was cognitively intact.

In a May 2012 report of general information the VA physician that conducted the May 2012 neurological examination was asked to add clarification to her conclusion.  The physician indicated that although Vincristine could have side effects such as peripheral neuropathy, it did not appear that the Veteran's symptoms would be related to that treatment.  It was noted that side-effects such as those mentioned would peak a few months after treatment, and that the first indication that the Veteran had of those complaints was well after the expected peak time.  Electrodiagnostic studies did not appear to suggest the "global" type of findings that one might expect as a side-effect of medication. 

The record contains a July 2012 letter to the Veteran noting that sleep study revealed that he had severe sleep apnea.  

In a September 2012 addendum, a VA physician confirmed that the neurological abnormality involving the right upper extremity was of a central cause (C6-7).  The left upper extremity had two focal lesions of the ulnar and median nerves, and not a peripheral neuropathy.  As such, the findings in the right and the left upper extremity were not related to either the lymphoma and/or treatment.  She confirmed that the positive findings of peripheral axonal neuropathy in the lower extremities were due to chemotherapy used in the treatment of the lymphoma.  She also confirmed that the condition was "mild" and involved the sciatic and common peroneal nerve, bilaterally. 

She also noted that since the May 8, 2012 examination, a sleep study demonstrated severe sleep apnea.  She attributed his sleep apnea as the cause of his fatigue.  She pointed out that a prolonged complaint of fatigue was not described in the medical literature from NHL or Vincristine treatment.  She added that fatigue was not a component of peripheral nerve disease.  

VA outpatient records dated between April 2011 and November 2012 show that the Veteran was undergoing physical therapy related to his gait and imbalance.  He also began treatment for sleep apnea.  In a statement dated in November 2012, Dr. S. opined that the Veteran would be unable to drive a van due to his sleep apnea and neurological problems.

In February 2013, the RO granted service connection for peripheral axonal neuropathy of the left and right lower extremities, assigning separate 10 percent rating, effective on February 1, 2011.  

VA outpatient records dated in March 2013 show that the Veteran was seen again in the neurology clinic for follow up.  He continued his complaints of memory problems and dyesthesias.  On examination, pinprick sensation was blunted on the fingertips throughout, but present on the dorsum of the hands bilaterally.  The assessment was paresthesias in the hands, likely secondary to chemotherapy.  

An EMG was conducted in April 2013.  The electro-diagnostic test report confirmed a mild sensory axonal polyneuropathy involving the upper extremities.  It was further noted that additional superimposed neuropathies on the carpal tunnel syndrome affecting the median nerves of the upper extremities could not be ruled out.  This examiner found that this could be related to the history of chemotherapy. 

A VA examination was conducted in December 2013.  The Veteran stated that his appetite was "way too good" and that he would like to weigh 180 pounds.  He denied any difficulties with bowel functions.  The Veteran's complaints included mild constant pain, mild paresthesias, and mild numbness in all four of his extremities.  Strength was 5/5 throughout and there was no muscle atrophy.  Reflexes were 1+ at the biceps and knees, and 0 at the biceps, brachioradialis, and ankles.  Sensation was normal with the exception of the feet where it was described as decreased.  The examiner concluded that there was mild incomplete paralysis of the medial and ulnar nerves and mild incomplete paralysis of the external popliteal nerves.  The examiner stated that the axonal ulnar polyneuropathy was likely a residual of chemotherapy.  It was noted that there was likely superimposed neuropathy of upper extremity carpal tunnel syndrome affecting the median nerves.  The nurse practitioner who conducted the prior VA examination agreed with the physician.  She also noted on examination that he was alert and oriented.  The diagnosis was mild sensory axonal polyneuropathy of the upper extremities.  It was noted that the Veteran's gait was slightly uneven, but this was attributed to his knee replacements.

In January 2014 the RO granted service connection for peripheral axonal neuropathy of the left and right upper extremities, assigning separate 10 percent rating.  The RO indicated that sufficient evidence to establish service connection was found at the VA outpatient examination conducted in March 2013.  The effective date was established as March 13, 2013. 

In May 2014, a VA cardiologist reviewed the Veteran's claims folder.  The examiner referenced a medical literature, as follows:  "Association between vascular calcification and vascular disease has been known to anatomists and pathologists for several hundred years.  Radiologic detection of coronary artery calcification (CAC) in vivo by fluoroscopy was described in the late 1950s [1] , and an association between the presence of CAC and the risk of cardiovascular events was subsequently demonstrated [2]  The presence of coronary artery calcium (CAC) is highly sensitive for the presence of =50 percent angiographic stenosis but only moderately specific, especially in older patients.  Both sensitivity and specificity vary with the degree of CAC; with higher CAC scores, sensitivity decreases but specificity increases."   In view of the literature, the examiner explained that coronary artery calcification is a risk of cardiovascular events, not the presence of a cardiovascular event.  The examiner stated that "in this case we are talking about a lack of specificity: the finding of calcium on imaging was a risk factor for CAD/IHD but subsequent, more definitive testing
is negative for CAD/IHD."


Service Connection for a Heart Disorder, to include as due to Agent Orange Exposure 

The Veteran contends that his heart condition should be classified as an ischemic heart disease, and thus eligible for presumptive service connection as a result of exposure to herbicides during active service.  For the following reasons, the Board finds that service connection is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including cardiovascular-renal disease, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including cardiovascular-renal disease, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d). 

Certain diseases associated with exposure to herbicide agents, including IHD, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided that herbicide exposure is established. See 38 C.F.R. § 3.309(e).  The term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era). 38 C.F.R. § 3.307(a)(6).  A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to such herbicide agents. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board has reviewed the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service personnel records show that he served in Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to an herbicide agent during active service. 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

IHD is among the diseases for which a presumption of service connection has been established based on herbicide exposure under 38 C.F.R. § 3.309(e).  Ischemic heart disease includes but is not limited to acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  Id.

The Board finds that the Veteran does not have IHD.   There is no persuasive evidence that he has been diagnosed with any of the conditions classified as IHD under § 3.309(e), including a myocardial infarction, atherosclerotic cardiovascular disease including CAD, or stable, unstable, or Prinzmetal's angina.  See id.  He has not undergone coronary bypass surgery.  See id.   

As noted above, VA outpatient records dated in February 2009 show that a computerized tomography (CT) scan was performed in conjunction with follow-up NHL treatment.   The chest CT scan revealed calcium deposits in the coronary arteries.  However, it was also noted that an echocardiogram was within normal limits.  

In January 2011, during VA follow up treatment, Dr. H.S. diagnosed CAD based on coronary calcification on a prior CT scan.  An echocardiogram was scheduled.  The impression from the echocardiogram included preserved left ventricular systolic function with ejection fraction estimated at 55% to 60% with evidence of grade 1 diastolic dysfunction; mild left atrial enlargement; and mild mitral and tricuspid valve regurgitation.  The examiner indicated that there did not appear to be any significant change since the prior examination.

Medical records from Kalispell Regional Medical Center show that a Lexiscan was performed in September 2012.  The report indicated that myocardial perfusion was normal.  There was no evidence of ischemia or infarction.  

A VA examination was also conducted in September 2012.  The physician noted the Veteran's cardiac history.  He concluded that there was no objective evidence on stress test or echo to indicate the presence of IHD or (CAD).  In providing his rationale the examiner noted that incidental findings of calcifications is not used to determine the presence of IHD or CAD, unless confirmed by stress testing.   He noted that myoview Lexiscan stress testing were negative for ischemia or infarction.  He also noted that echocardiogram results are more reliable in determining ejection fraction.  While CT results can be used for cardiac risk stratification in the clinical setting, it does not provide sufficient information to determine the presence of IHD or CAD.    

In January 2014, during follow up VA treatment Dr. H.S. stated that there was no evidence of ischemia, although he believed that the presence of coronary calcification qualifies as having CAD.

In May 2014, a VA cardiologist provided an additional medical opinion.   The examiner referenced a medical literature, as follows:  "Association between vascular calcification and vascular disease has been known to anatomists and pathologists for several hundred years.  Radiologic detection of coronary artery calcification (CAC) in vivo by fluoroscopy was described in the late 1950s [1] , and an association between the presence of CAC and the risk of cardiovascular events was subsequently demonstrated [2]  The presence of coronary artery calcium (CAC) is highly sensitive for the presence of =50 percent angiographic stenosis but only moderately specific, especially in older patients.  Both sensitivity and specificity vary with the degree of CAC; with higher CAC scores, sensitivity decreases but specificity increases."   In view of the literature, the examiner explained that coronary artery calcification is a risk of cardiovascular events, not the presence of a cardiovascular event.  The examiner stated that "in this case we are talking about a lack of specificity: the finding of calcium on imaging was a risk factor for CAD/IHD but subsequent, more definitive testing
is negative for CAD/IHD."

The September 2012 and May 2014 VA examiners' opinions constitute probative evidence that the Veteran's does not have IHD, as they represents the informed conclusions of medical professional based on objective testing and clinical assessment of the Veteran, as well as a review of medical literature (referenced by the cardiologist in May 2014).  While Dr. H.S. stated that he believed that the presence of coronary calcification qualifies as having CAD, he provided no explanation or rationale for his opinion.  Therefore, it is outweighed by the opinions of the September 2012 and May 2014 VA examiners.  The record was left open at the time of the September 2014 Board hearing to give the Veteran an opportunity to provide evidence showing that he has a diagnosis of IHD, however, no additional evidence was received.

The most probative evidence of record shows that the Veteran does not have IHD or any other heart disability.  While he was shown to have coronary calcification, the probative evidence of record establishes that this is a risk factor, as opposed to a disease or disability.  In addition, the Board accords more weight to the findings of the September 2012 and May 2014 VA medical examiners on this issue than to the Veteran's statements, as he is a layperson in the field of medicine and thus does not have the expertise to determine whether he has a heart condition or whether any heart condition qualifies as IHD, which are medical determinations that are too complex to be made based on lay observation alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence'); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Accordingly, presumptive service connection based on the Veteran's in-service herbicide exposure is not established, as he does not have IHD.  In addition, he has not been diagnosed as having a heart disorder at any time during the pendency of his claim.  Again, the coronary calcification is a risk factor, as opposed to a disease or disability.  See 38 U.S.C.A. § 1110.  Accordingly, in the absence of a current heart disorder, his claim must be denied.  

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a heart condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


Higher rating for Residuals of Non-Hodgkin's Lymphoma 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned. Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided. Id.

In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Non-Hodgkin's lymphoma is rated under Diagnostic Code 7715, which provides a 100 percent disability rating when there is active disease or during a treatment phase.  Six months after discontinuation of treatment, the appropriate disability is to be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated based on residuals.  38 C.F.R. § 4.117.

Here, the Veteran's NHL was rated as 100 percent disabling from February 19, 2009, to January 31, 2011.  From February 1, 2011, forward, he has already established his entitlement to several residuals for his non-Hodgkin's lymphoma.   He has been assigned a 10 percent rating for peripheral axonal neuropathy of the left lower extremity, effective from February 1, 2011; a 10 percent rating for peripheral axonal neuropathy of the right lower extremity, effective from February 1, 2011; a 10 percent rating for sensory axonal neuropathy of the left upper extremity, effective from March 13, 2013; a 10 percent rating for sensory axonal neuropathy of the right upper extremity, effective from March 13, 2013; a noncompensable rating for an abdominal scar, effective from February 1, 2011; and a noncompensable rating for status post small bowel resection, effective from February 1, 2011.  

At the outset, there is no evidence showing that there has been a recurrence of the Veteran's NHL.  See 38 C.F.R. § 4.117, DC 7715.   He was last treated with chemotherapy in July 2009.  Accordingly, the residuals will be addressed below, in turn, effective from February 1, 2011, forward.  As noted above, the RO has found that residuals of the non-Hodgkin's lymphoma include abdominal scarring, status post small bowel resection, and peripheral neuropathy of the upper and lower extremities.  

The Board notes that the Veteran has indicated that he has additional manifestations to include joint pain and fatigue.  The Board has considered whether separate ratings are warranted for such disorders as residuals of NHL.  In regard to fatigue, VA examination and evaluation shows that the Veteran has sleep apnea.  His fatigue has been attributed to his sleep apnea as well as physical conditioning (see May 2012 VA report).  Therefore, the Board will not consider these reported symptoms as residuals of his NHL.  In regard to his joint pain complaints, in March 2010, the reported diagnoses were bilateral shoulder bursitis/tendinitis and probable meniscus tears of the knees.  The examiner attributed this to his years of employment in the construction industry and not NHL.  

In reaching its conclusion, the Board has considered the Veteran's statements and testimony in regard to the cause of his joint pain and fatigue.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that he is not competent to offer an opinion on a complex medical matter, to include opining as to whether his joint pain or fatigue are residuals of his NHL.  The Board finds that the etiology of these claimed conditions/symptoms is ultimately a medical question far too complex to lend itself to the opinion of a layperson. 

Furthermore, no medical opinion of record is contrary to the findings of the VA examiners.  While the Veteran primary treating physician, Dr. S., has noted the Veteran's complaints, he has not attributed or diagnosed separate and distinct disorders related to his reported symptoms of fatigue.  

Scar of the abdomen 

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial scars that are painful or unstable on examination.  Three or four superficial scars that are painful or unstable are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, if applicable.  38 C.F.R. § 4.118.

The April 2009 VA examination report noted a 10 cm x 3 mm scar present over the abdomen.  This scar was not shown to be unstable, tender, painful, or of a size to warrant a compensable evaluation in subsequent VA examinations.  However, at his hearing in September 2014 the Veteran described his scar as a little tender.  The Board finds the Veteran to be credible.  Therefore, a 10 percent rating is warranted, effective from February 1, 2011.  The scar has not been shown to be deep or to cause limited motion, to be of a size warranting a compensable rating, or to cause any impairment of function.  Therefore, a higher and/or separate rating is not warranted under any other applicable codes.  See 38 C.F.R. § 4.118, DCs 7800 to 7805.

Status post small bowel resection

The Veteran's status post small bowel resection is rated as noncompensable under DC 7328.  Diagnostic Code 7328 provides a 60 percent rating for marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  A 40 percent rating is assigned for definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 20 percent rating is assigned for a resection of the small intestine that is symptomatic with diarrhea, anemia and the inability to gain weight.  38 C.F.R. § 4.114, DC 7328.  None of those ratings is warranted on this record.

Since February 2, 2011, the Veteran's weight has been stable.  He weighed 183 pounds in April 2009, and more recently in December 2013 he stated that his appetite was "way too good" and that he would like to weigh 180 pounds.   For much of the appellate period, his weight has been in in excess of 200 pounds.  There have been no findings of anemia.  While the Veteran reported experiencing diarrhea in April 2009, he has had no complaints of diarrhea since that time.  At his hearing in September 2014, he testified that he did not have any problems as a result of his bowel resection.  Accordingly, the preponderance of the evidence is against entitlement to a compensable rating for the Veteran's status post small bowel resection.


Memory/Cognitive problems

The Veteran has continuously reported problems with his memory throughout the pendency of the appeal.  VA outpatient records dated in June 2010 show that on testing, his memory was within normal limits and that dementia was ruled out.  However, the examiner stated mild memory loss such as with aging, mental stress, and depression was not ruled out.  On VA psychiatry examination in July 2011, the Veteran again complained of memory loss.  Testing found that the memory indices were within normal limits and there were no cognitive difficulties shown; however, he had significant reduced attention/concentration.  At that time, he was diagnosed as having an adjustment disorder with anxious and depressed mood.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Accordingly, his memory and concentration problems have been attributed, at least in part, to a psychiatric disorder diagnosed as an adjustment disorder with anxious and depressed mood.  Further, his adjustment disorder with anxious and depressed mood has been attributed, at least in part, to his NHL.

Almost all mental health disorders, including chronic adjustment disorders, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9440.  Under the Rating Formula, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency 

and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.

The symptoms associated with each evaluation under the Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV). Id. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates '[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.'  A score of 51-60 indicates '[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).' Id.  A score of 41-50 indicates '[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'  Id.  A score of 31-40 indicates '[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).'  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned can be probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Here, the Veteran has complained of short-term memory loss.  He has also been shown to have symptoms of anxiety, depression, and decreased attention/concentration.  In light of these symptoms, the Board finds that a separate 30 percent rating is warranted for the Veteran's adjustment disorder, effective from February 1, 2011.  

However, a rating in excess of 30 percent is not warranted.  The evidence does not support a finding of occupational and social impairment with reduced reliability and productivity due to symptoms such as those listed under DC 9440.  The Veteran has stated that he has been married for 15 years and that his marriage was strong.  His inability to work has been ascribed to both his memory/cognitive problems and his extensive physical disabilities.  He was assigned a GAF score of 60, showing only moderate difficulty in social and occupational functioning.  

In sum, the preponderance of the evidence weighs against assignment of a separate rating for an adjustment disorder higher than 30 percent during at any time the pendency of this claim.  In this regard, the Veteran's symptoms and functional impairment are shown to be moderate, at worst, and result in no more than an occasional decrease in work efficiency or intermittent inability to perform occupational tasks.


Neuropathy of the upper and lower extremities 

The RO rated the Veteran's neuropathy of the upper extremities under Diagnostic Code 8716, neuralgia of the median nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the ulnar nerve of the major or minor upper extremity.  A 30 percent evaluation is warranted for moderate incomplete paralysis of the ulnar nerve of the major upper extremity, and a 20 percent rating is assigned for moderate incomplete paralysis of the ulnar nerve of the minor upper extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8516 (paralysis), 8616 (neuritis), 8716 neuralgia).  

Complete paralysis of the ulnar nerve is indicated when there is "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace, and thenar and hypothenar eminences; loss of extension of left and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. 38 C.F.R. § 4.124a 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating. The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  Diagnostic Code 8520. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id. Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Initially, in considering the polyneuropathy affecting the upper extremities, the Board finds that the evidence of record shows that separate 10 percent ratings are warranted since the date of reduction from 100 percent, that is February 1, 2011, for each upper extremity, instead of the March 13, 2013 date currently assigned.   

However, the Board does not find that the neurological manifestations that have been exhibited in either the upper or lower extremities exceed the symptomology addressed in the 10 percent rating assigned for each extremity.  

The record prior to  2010 was essentially unremarkable with regard to neuropathy of the extremities.  At VA examination in April 2009, no side effects from chemotherapy were noted.  In March 2010, the upper and lower extremities were fully sensate to light touch and vibration.  Proprioception was intact.  In September 2010, there was diminished sensation to light touch to both upper and lower extremities.  Vibratory sense was intact in both upper and lower extremity.  The brachial, radio brachial, triceps, patellar, and Achilles reflexes were 1+.  The Babinski sign was down going.  The examiner found that the Veteran had minor problems with balance and little peripheral neuropathy.  Indeed the July 2011 EMG showed only mild neuropathy in the left wrist and elbow.  In May 2012, VA examination results revealed muscle strength was 4/5 (active movement against some resistance) bilaterally for grip, knee extension, ankle flexion, and ankle dorsiflexion.  There was no evidence of atrophy.  All upper and lower extremity nerve groups, bilaterally, were normal (no evidence for paralysis, complete or incomplete of any degree).  The April 2013 electro-diagnostic test report showed only mild sensory axonal polyneuropathy involving the upper extremities.  In December 2013, the muscle strength was normal bilaterally for elbow, wrist, grip, knee extension, ankle flexion, and ankle dorsiflexion.  Biceps and knee reflexes were 1+.  The Board notes that the triceps, brachoradialis, and ankle reflexes were absent.  Furthermore, the sensory perception was reduced at the feet and toes.  As well, there was mild incomplete paralysis of the ulnar, median, and external popliteal, nerves.  However, the nurse practitioner noted that on motor examination there was no tremor or other abnormal movements.  His muscle bulk was normal and no atrophy was noted.  On sensory examination, light touch was equal bilaterally.  Vibratory sensation was variable to the toes and fingers.  He had good distal pulses.  There was no edema.  He had normal skin temperature and color with good capillary refill.  Coordination of upper and lower extremities was normal. 

In light the reported manifestations, the Board finds there is no basis for a higher initial evaluation in view of the wholly sensory nature of the peripheral neuropathy.  VA examinations have not confirmed this or greater sensory loss or any related motor dysfunction.  Thus the Board concludes that what has been shown initially is consistent with no more than mild incomplete paralysis of either upper or lower extremity.  38 C.F.R. § 4.7.

The preponderance of the evidence is against greater benefits than those indicated and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


Extraschedular consideration

Referral for extraschedular consideration of the Veteran's service-connected disabilities is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  His disabilities are manifested by a tender scar (abdominal scar), incomplete paralysis of the extremities (peripheral neuropathy), and social and occupational impairment (adjustment disorder).  His status post small bowel resection is essentially asymptomatic.  The rating criteria for his respective disabilities, a set forth above, compensate for these manifestations.  Accordingly, a comparison of the Veteran's disabilities with the respective schedular criteria does not show that they presents an exceptional or unusual disability picture.  Therefore, the evaluations of these disabilities will not be referred for extraschedular consideration.


TDIU

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  

In light of the above decision of the Board, as of February 1, 2011, the Veteran is in receipt (in pertinent part) of a 30 percent rating for an adjustment disorder with anxiety and depression; a 10 percent rating for peripheral axonal neuropathy of the left lower extremity; a 10 percent rating for peripheral axonal neuropathy of the right lower extremity; a 10 percent rating for sensory axonal neuropathy of the left upper extremity; a 10 percent rating for sensory axonal neuropathy of the right upper extremity; and a 10 percent rating for an abdominal scar.  These disabilities arise from a common etiology, with a combined rating of 60 percent.  See 38 C.F.R. §§ 4.16(a)(2), 4.20.    

In addition, upon review of the entirety of the evidence and resolving doubt in the Veteran's favor, the Board finds that the criteria for entitlement to a TDIU were met as of February 1, 2011.  See Opinion of VA examiner, dated February 15, 2011.  The Veteran has been essentially unemployed since his diagnosis of NHL.  Although he reported working at a farmer's market, the income from this appears to be minimal/marginal.  Thus, the Board finds that the Veteran is entitled to a TDIU as of February 1, 2011.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a heart disorder is denied.

A 10 percent rating, but not higher, for abdominal scarring is granted from February 1, 2011, forward.

A compensable rating for status post small bowel resection is denied.

A separate 30 percent rating, but not higher, is granted for an adjustment disorder with anxious and depressed mood, from February 1, 2011, forward.

A 10 percent rating, but not higher, for peripheral axonal neuropathy of the right upper extremity is granted from February 1, 2011 to March 12, 2013.

A 10 percent rating, but not higher, for peripheral axonal neuropathy of the left upper extremity is granted from February 1, 2011 to March 12, 2013.

A rating higher than 10 percent for peripheral axonal neuropathy of the right upper extremity is denied from March 13, 2013, forward.

A rating higher than 10 percent for peripheral axonal neuropathy of the left upper extremity is denied from March 13, 2013, forward.

A rating higher than 10 percent for peripheral axonal neuropathy of the right lower extremity is denied.

A rating higher than 10 percent for peripheral axonal neuropathy of the left lower extremity is denied.

Entitlement to a TDIU is granted, from February 1, 2011, forward.




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


